Fourth Court of Appeals
                                San Antonio, Texas
                                    September 23, 2016

                                   No. 04-16-00322-CR

                                Christopher Andrew Jasso,
                                        Appellant

                                             v.

                                    The State of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-2339-CR-B
                        The Honorable William Old, Judge Presiding


                                      ORDER
        Patricia M. Wagner’s notification of late reporter’s record is hereby GRANTED. The
reporter’s record is due on or before October 14, 2016.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court